Citation Nr: 0302209	
Decision Date: 02/05/03    Archive Date: 02/19/03

DOCKET NO.  02-01 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUES

Entitlement to service connection for the cause of the 
veteran's death.

Eligibility for Dependents' Educational Assistance (DEA) 
under chapter 35, title 38, United States Code.

Entitlement to non-service-connected improved death pension 
for the year beginning on the first day of the month of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from March 1966 to July 1978.  
He was incarcerated from November 1977 to July 1978 because 
of sentence of a civil court for conviction of a felony.  The 
appellant is the veteran's widow.

This appeal comes to the Board of Veterans' Appeals (Board) 
from July 2001 and later RO decisions that denied service 
connection for the cause of the veteran's death, DEA, and 
improved death pension.  The Board has classified the issues 
as shown on the first page of this decision.


FINDINGS OF FACT

1.  The veteran died in June 2001 as a result of 
atherosclerotic coronary artery disease (CAD).

2.  At the time of the veteran's death, service connection 
had been established for the coronary artery disease with a 
history of hypertension related to nicotine dependence-rated 
as 100 percent disabling; service connection also had been 
established for the nicotine dependence-rated at zero 
percent, for residuals of an appendectomy and small bowel 
resection-rated zero percent, and for a cystectomy scar-
also rated zero percent; each of these conditions was service 
connected effective from August 1992.

3.  Heart disease was not present in service or for many 
years later, and it is not related to an incident of service, 
other than nicotine dependence, or to a service-connected 
disability; conditions due to nicotine dependence are not 
disabilities for VA purposes after June 9, 1998.

4.  Hypertension was not present in service other than during 
a period of felony incarceration not deemed to be in the line 
of duty.

5.  The service-connected disabilities, other than coronary 
artery disease with a history of hypertension due to nicotine 
dependence and nicotine dependence, which are not considered 
disabilities for claims filed after June 9, 1998, 
did not have a material influence in producing the veteran's 
death.

6.  The appellant-widow's countable income for improved death 
pension purposes exceeds the maximum applicable income 
limitation for the year beginning on the first day of the 
month of the veteran's death.


CONCLUSIONS OF LAW

1.  Atherosclerotic coronary artery disease with history of 
hypertension was not incurred in or aggravated by active 
service; nor may atherosclerotic coronary artery disease or 
hypertension be presumed to have been incurred in active 
service; nor is atherosclerotic coronary artery disease with 
history of hypertension proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 105, 1103, 
1110, 1112, 1113, 1131, 1137 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.300, 3.303, 3.307, 3.309 (2002).

2.  The veteran's death due to atherosclerotic coronary 
artery disease with history of hypertension due to nicotine 
dependence was not caused by a disability incurred in or 
aggravated by active service; nor did a service connected 
disability contribute substantially or materially to his 
death.  38 U.S.C.A. §§ 105, 1103, 1310 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.300, 3.312 (2002).

3.  The criteria for entitlement to improved death pension 
benefits for the year beginning on the first day of the month 
of the veteran's death are not met.  38 U.S.C.A. §§ 1541, 
5312 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.23, 3.272, 
3.400 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 1991 & 
Supp. 2002)) redefined VA's duty to notify and assist a 
claimant in the development of a claim.  Guidelines for the 
implementation of the VCAA that amended VA regulations were 
published in the Federal Register in August 2001.  66 Fed. 
Reg. 45620 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002)).  The Board 
finds that all relevant evidence has been obtained with 
regard to the widow-appellant's claims discussed in this 
decision, and that the requirements of the VCAA have in 
effect been satisfied.

The appellant and her representative were provided a copy of 
the rating decision appealed, a statement of the case, and a 
supplemental statement of the case discussing the pertinent 
evidence considered and the applicable laws and regulations 
governing her claims.  These documents also notified her of 
the evidence needed to prevail.  And an October 2001 letter 
from a decision review officer (DRO) even invited her to 
submit any additional evidence that would support her 
allegations.  There is no identified evidence, however, that 
has not been accounted for and the appellant's representative 
has been given the opportunity to submit written argument to 
supplement the claims.  Furthermore, the January 2002 
statement of the case, in particular, not only specifically 
cited the new VCAA statutes and regulations, but also 
notified the widow-appellant of the evidence needed to 
substantiate her claims.  Moreover, the SOC gave notice of 
what evidence she needed to submit, herself, and what 
evidence VA would try to obtain on her behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
Charles v. Principi, 16 Vet. App. 370 (2002).  Additionally, 
the Board's decisions in this case rest primarily on legal 
merits rather than evidence.

Under the circumstances, the Board finds that the appellant 
has been provided adequate notice of the type of evidence 
needed to successfully prove her claims and provided the 
assistance required by the VCAA in obtaining the supporting 
evidence.  Consequently, there is no risk of prejudice in the 
Board going ahead and adjudicating her claims.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  See also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  In this case, the extensive record 
on appeal demonstrates the futility of any further 
evidentiary development and that there is no reasonable 
possibility that further assistance would aid her in 
substantiating her claims.  Hence, no further assistance to 
the appellant is required to fulfill VA's duty to assist her 
in the development of the claims.  Smith v. Gober, 14 Vet. 
App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).


I.  Service Connection for the Cause of the Veteran's Death

A.  Factual Background

The veteran had active service from March 1966 to July 1978.  
He was incarcerated from November 1977 to July 1978 because 
of sentence of a civil court for conviction of a felony.  The 
appellant is the veteran's widow.

Service medical records show that the veteran underwent an 
examination in January 1966 for enlistment into service.  His 
blood pressure 128/66.  His blood pressure was 110/80 during 
a period of hospitalization from May to June 1971.  At a 
medical examination in January 1974, his blood pressure was 
128/78.  In November 1977, he underwent a physical 
examination prior to confinement.  His blood pressure was 
130/80.

Service medical records shows that the veteran's blood 
pressure was recorded on various occasions during his 
incarceration while in service.  On March 20, 1978, his blood 
pressure was 138/96.  On March 23, 1978, his blood pressure 
was 142/114, supine; and 148/110, sitting.  The assessment 
was hypertension.  On March 27, 1978, his blood pressure was 
140/112.  On April 7, 1978, his blood pressure was 150/98.  
On April 17, 1978, his blood pressure was 120/70.  In July 
1978, he underwent medical examination for discharge from 
service.  His blood pressure was 124/86.  It was noted that 
he had a history of elevated blood pressure while in prison, 
but that his blood pressure was within normal limits at this 
examination.

VA and private medical records show that the veteran was 
treated and evaluated for various conditions in the 1990's.  
The more salient medical reports related to the claims 
considered in this decision are discussed below.

Private medical reports show that the veteran underwent 
various studies in the early 1990's.  A report of 
echocardiography in October 1990 shows impressions of normal 
left ventricular function, and decreased left ventricular 
compliance by Doppler.  A report of peripheral vascular 
testing in October 1990 shows impressions of 10 to 15 percent 
narrowing of the right carotid bulb with no definite 
abnormality by Doppler flow study, 10 to 15 percent narrowing 
of the left carotid bulb with no definite abnormality by 
Doppler flow study, vertebrals showing forward flow, 
bilaterally, and periorbital Doppler flow studies showing no 
significant abnormality.

A private medical report reveals that the veteran had a 
cardiac catheterization in October 1991.  It was noted that 
he had a V-fibrillation cardiac arrest in a doctor's office 
and was brought to a hospital emergency room.  He underwent 
emergency rescue percutaneous transluminal coronary 
angioplasty to diagonal and left anterior descending coronary 
artery, Swan-Ganz catheter placement, and diagnostic coronary 
angiography.  The impressions were acute, massive 
anteroseptal wall myocardial infarction (MI), complicated by 
V-fibrillation cardiac arrest; totally occluded diagonal and 
left anterior descending (LAD) arteries; and successful 
percutaneous transluminal coronary angioplasty (PTCA) to 
totally occluded LAD and diagonal without significant 
residual disease with good angiographic results in diagonal 
and LAD with TIMI II and III flow.






The veteran underwent a VA heart examination in October 1997.  
The diagnoses were hypertension, atherosclerosis of aorta by 
X-ray, coronary artery disease with anteroseptal myocardial 
infarction, status post percutaneous transcoronary 
angioplasty of the left anterior descending artery, and 
hypercholesterolemia and triglyceridemia.  The examiner 
opined that the veteran's heart disability was related to 
nicotine dependence that began in service.

A death certificate shows that the veteran died in June 2001 
while hospitalized at the Denver Health Medical Center.  The 
cause of death was atherosclerotic coronary artery disease.  
No other significant conditions contributing to death 
were noted.  

An autopsy of the veteran's body was performed in June 2001.  
The pathologic diagnoses were atherosclerotic coronary artery 
disease, bullous emphysema of the lungs, and hypernephroma of 
the right kidney.  The medical doctor who performed the 
autopsy opined that the veteran died of atherosclerotic 
coronary artery disease.

A further review of the record confirms that, at the time of 
the veteran's death, service connection had been established 
for the coronary artery disease with a history of 
hypertension related to nicotine dependence-rated as 
100 percent disabling.  Service connection also had been 
established for the nicotine dependence-rated at zero 
percent, for residuals of an appendectomy and small bowel 
resection-rated zero percent, and for a cystectomy scar-
also rated zero percent.  The nicotine dependence and 
resulting coronary artery disease and hypertension were 
service connected in an April 1998 RO rating decision, 
but retroactively effective from August 1992.



B.  Legal Analysis

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Where heart disease or hypertension becomes manifest to a 
degree of 10 percent within one year from date of termination 
of active service, it shall be presumed to have been incurred 
in active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

Secondary service connection may be granted for disability 
that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  With 
regard to the matter of establishing service connection for a 
disability on a secondary basis, the United States Court of 
Appeals for Veterans Claims (Court) has held that when 
aggravation of a non-service-connected disability is 
proximately due to or the result of a service connected 
condition, such disability shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).  

The service medical records do not show the presence of heart 
disease.  Nor do those records show hypertension except for 
the period when the veteran was incarcerated due to 
conviction of a felony by a civil court.  A disability 
incurred during such time is not deemed to have been incurred 
in line of duty.  38 U.S.C.A. § 105(a),(c).  And service 
connection is not warranted for a disability not incurred in 
the line of duty.

A 10 percent evaluation is warranted for hypertensive 
vascular disease (essential arterial hypertension) where the 
diastolic pressure is predominantly 100 or more.  A minimum 
10 percent evaluation is also assigned when continuous 
medication is shown necessary for the control of hypertension 
and there is a history of diastolic blood pressure of 
predominantly 100 or more.  Note (1):  Hypertension or 
isolated systolic hypertension must be confirmed by readings 
taken 2 or more times on at least 3 different days.  For 
purposes of this section, the term hypertension means that 
the diastolic blood pressure is predominantly 90mm. or 
greater, and isolated systolic hypertension means that the 
systolic blood pressure is predominantly 160mm. or greater 
with a diastolic blood pressure of less than 90mm.  38 C.F.R. 
§ 4.104, Code 7101 (2002).  The evidence in this case does 
not demonstrate the presence of hypertension to a compensable 
degree within the veteran's first post-service year.  Nor 
does the evidence show that the veteran was treated for 
hypertension after service until the 1990's.

The post-service medical records do not demonstrate the 
presence of atherosclerotic coronary artery disease until 
around 1990 and do not link this condition to an incident of 
service other than nicotine dependence.  In 1998, Public Law 
No. 105-206 (a bill relating to the Internal Revenue Service) 
added section 1103 to 38 U.S.C.A. that prohibits service-
connected disability and death benefits based on tobacco use.  
In 2001, section 3.300 was added to 38 C.F.R. implementing 
the law, effective from June 10, 1998.  66 Fed. Reg. 18195-
18198 (April 6, 2001).

In this case, the evidence shows that service connection was 
granted for the nicotine dependence and resulting heart 
disease and hypertension prior to June 9, 1998.  And VA may 
not, in turn, grant additional disability or death benefits 
for any ensuing claims and determinations, which are 
specifically predicated on a tobacco-related disability or 
death, after that terminal date.  See 38 U.S.C.A. §§ 105, 
1103; 38 C.F.R. § 3.300(a),(c).  So service connection cannot 
be granted in this particular case for the cause of the 
veteran's death due to his heart disease with a history of 
hypertension secondary to nicotine dependence because, not 
only did he die after that terminal date, but his widow-
appellant's cause of death claim that followed was, 
obviously, even later.  And there are no grandfathering 
provisions allowing her to rely on that earlier grant of 
service connection.  In other words, only the law effective 
after June 9, 1998, applies in this specific instance, and it 
clearly prohibits granting service connection.  See, too, 
Dudnick v. Brown, 10 Vet. App. 79, 80 (1997) (VA required to 
apply the new and old versions of a governing law when the 
change occurs during the pendency of an appeal, but not when, 
as here, the change occurred before the widow-appellant even 
filed her present claim).

The preponderance of the evidence therefore is against the 
claim for service connection for heart disease with 
hypertension, and the claim is denied.  See Schoolman v. 
West, 12 Vet. App. 307, 311 (1999).

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related.  For a service-
connected disability to constitute a contributory cause, it 
is not sufficient to show that it casually shared in 
producing death, but rather, it must be shown that there was 
a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The evidence establishes that the veteran's death was due to 
atherosclerotic coronary artery disease with history of 
hypertension.  As noted above, the evidence shows that the 
hypertension in service was not deemed to have been incurred 
in line of duty, that the heart disease was not present in 
service or for many years later, and that the heart condition 
is not due to an incident of service other than nicotine 
dependence that is not considered a basis for granting 
service connection for VA purposes after June 9, 1998.  Nor 
is there any evidence showing that the veteran's other 
service connected disabilities caused the veteran's death or 
contributed substantially or materially to his death.  

The preponderance of the evidence is against the claim for 
service connection for the cause of the veteran's death, and 
the claim is denied.  The benefit of the doubt doctrine is 
not for application because the preponderance of the evidence 
is against the claim for service connection for the cause of 
the veteran's death.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).

II.  Eligibility for DEA

For the purposes of DEA benefits, the surviving spouse of a 
veteran will have basic eligibility if the veteran was 
discharged from service under conditions other than 
dishonorable, and there was a permanent, total service-
connected disability, or if a total service-connected 
disability was in existence at the date of the veteran's 
death, or if the veteran died as a result of a service-
connected disability.  38 U.S.C.A. § 3501; 38 C.F.R. 
§§ 3.807, 21.3020.

The record on appeal does not support a finding that the 
appellant has a basic eligibility for DEA benefits.  The 
veteran did not die of a service-connected disability, nor 
was there a permanent and total disability rating in effect 
for any service-connected disability at the time of the 
veteran's death other than heart disease due to nicotine 
dependence that may not be considered a service-disability to 
establish DEA eligibility in the appellant's case for the 
reasons noted in section I of this decision, nor is there any 
evidence that the veteran was totally disabled due to a 
service-connected disability when he died.  The Board finds 
that the appellant does not meet the basic criteria under the 
law for eligibility for DEA benefits.  Where the law is 
dispositive, the claim must be denied on the basis of absence 
of legal merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  
Based on the foregoing, the appeal is denied.


III.  Entitlement to Non-Service-Connected Improved Death 
Pension for the Year beginning on the First Day of the Month 
of the Veteran's Death.

The appellant essentially contends that her countable income 
should not prevent her from receiving improved death pension 
in the year beginning on the first day of the month of the 
veteran's death.  38 C.F.R. § 3.400(c)(3)(ii) (2002).  In 
this regard, the veteran died in June 2001, she submitted a 
claim for death benefits in June 2001 showing receipt of 
$3,000.00 in annual dividends, interest, etc., and expected 
life insurance proceeds of $20,000.00.  A document dated in 
July 2001 shows that she paid $5,877.54 for expenses related 
to the veteran's funeral.

The maximum annual rate of improved death pension shall be 
the amount specified, and as increased from time to time 
under 38 U.S.C.A. § 5312.  See 38 U.S.C.A. § 1541; 38 C.F.R. 
§ 3.23(a)(5).  Effective, December 1, 2000, the maximum 
applicable income limitation for a surviving spouse with no 
dependents and no entitlement to special monthly pension was 
$6,237.00.  VA Adjudication Procedure Manual, M21-1, Part I, 
App. B.  Her annual income for the year beginning on the 
first day of the month of the veteran's death was $23,000.00 
($3,000.00 from dividends, interest, etc. and $20,000.00 
expected from life insurance), and her expenses were 
$5,877.54 for the veteran's funeral that are deductible from 
her income.  38 C.F.R. § 3.272(h).  Her net countable income 
for VA purposes, then, is $17,123.00 ($23,000.00 less 
$5,877.00), which exceeds the annual income limitation for 
the year beginning on the first day of the month of the 
veteran's death.  

The Board is bound by the income limits established by 
Congress.  As the appellant has failed to state a basis for 
which improved death pension should be granted for the year 
beginning on the first day of the month of the veteran's 
death, her appeal must be denied as having no legal merit.  
Sabonis, 6 Vet. App. 426.  

The appellant is advised that she may be entitled to VA 
improved death pension for the year beginning in June 2002 
and that she may apply for this benefit by notifying the RO 
of such intention.


ORDER

Service connection for the cause of the veteran's death is 
denied.

Eligibility for DEA is denied.

Entitlement to improved death pension for the year beginning 
on the first day of the month of the veteran's death is 
denied.



		
	Keith W. Allen
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

